DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in The People’s Republic of China on 4/2/2020. It is noted, however, that applicant has not filed a certified copy of the foreign priority application as required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Larson (US 2018/0161552 A1) in view of Berger (US 2013/0345628 A1)
Regarding claim 1, Larson discloses: Regarding claim 1, Larson discloses: A double balloon fluid-carrying catheter (see Fig. 2), comprising an outer conduit (elongated tubular member 12, see Fig. 1) and a balloon (expandable members 18 and 20, see Fig. 2), a port being provided at a proximal end of the outer conduit, the port being used to inflate and deflate the balloon (see Paragraphs 35 and 65 which mention wherein hub 22 connect to a fluid infusion system – noting the presence of an inflation port would inherently present to inflate the expandable members and connected to the hub) the balloon being provided near a distal end of the outer conduit (see Fig. 1 showing the expandable members 18 and 20 are located at the distal end of the elongated tubular member), wherein the balloon is provided with two balloons (expandable members 18 and 20, see Fig. 1), namely a proximal balloon (expandable member 18, see Fig. 1) and a distal balloon (expandable member 20, see Fig. 1), and there is a certain distance between the proximal balloon and the distal balloon (see Fig. 1 showing a distance between the two expandable members); a proximal end of the proximal balloon is provided with a plurality of side holes on a wall of the outer conduit (apertures 32 see Fig. 2, seen to be consistent with the claimed invention as noted in the position of side holes 2 in Fig. 1), the side holes conduct an inside and an outside of the outer conduit (see Paragraph 68 mentioning wherein apertures are in communication with lumen 24, thereby having a connection from the outside environment to the interior of the catheter lumen 24 as shown in Figs. 2-3), and a distal end of the distal balloon is provided with a bridging fluid-carrying hole (lumen 24, see Fig. 2 showing the lumen, which also accommodates the guidewire (see Paragraphs 77 and 89 and extends through the distal end of the device)
	However, while Larson discloses a fluid infusion system (see Paragraphs 35 and 65 which mention wherein hub 22 connect to a fluid infusion system), Larson does not expressly disclose an additional port being used to flush a guidewire lumen, wherein both ports are Luer ports being provided at a proximal end of the outer conduit.
	However, in the same field of endeavor, namely double balloon catheter device comprising multiple internal lumen, Berger teaches a double balloon catheter (see Fig. 5) having a guidewire lumen (guidewire lumen 32) and a side hole port, allowing for infusion and/or aspiration of fluidic substances into the guidewire lumen (see Berger Paragraph 97) in addition to allowing for the ability to aspirate fluidic substances through existing channels without sacrificing the independent operability of each channel (see Berger Paragraph 7), the side hole port connected to a Luer connector (see Paragraphs 105-106 and 131) to facilitate coupling to equipment for providing inflation medium and fluidic substances to the inflation lumen (see Paragraph 131).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the ports of Larson include the additional port to flush the guidewire lumen, and to have each port be Luer ports as taught and suggested by Berger to, in this case, allow for infusion and/or aspiration of fluidic substances into the guidewire lumen (see Berger Paragraph 97) and to facilitate coupling to equipment for providing inflation medium and fluidic substances to the inflation lumen (see Berger Paragraph 131).
	Regarding claim 3, the combination of Larson and Berger disclose the invention of claim 1, Larson further discloses wherein both ends of the proximal balloon and the distal balloon are each provided with a radiopaque mark (see Paragraphs 97 and 101 mentioning the catheter as a whole, or certain portions as determined by a user may comprise radiopaque markers to aid the physician in determining the location of the distal end of the catheter or components thereof.)
	However, Larson does not expressly disclose wherein both ends of the proximal balloon and the distal balloon specifically, are each provided with a radiopaque mark.
	However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, as a matter of being “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (see KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415- 421, 82 USPQ2d 1385, 1395-97 (2007) and MPEP 2143) to place radiopaque marks at both ends of the proximal balloon and distal balloon since there are only a finite number of choices (between the proximal and distal balloons, in front of the proximal and distal balloons, behind the proximal and distal balloons) to place radiopaque markers to track the components of the catheter, with one way to see exactly where the ends of the balloons are would be to have markers on the balloon ends to enable a user to visualize where the balloons are located. Thus, one of ordinary skill in the art would be able to determine, with a reasonable degree of success, which of the three choices would be best suited to track the balloons taught by Larson.
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Larson (US 2018/0161552 A1) in view of Berger (US 2013/0345628 A1) as applied to claim 1, further in view of Don Michael (US 2003/0109915 A1)
	Regarding claim 2, the combination of Larson and Berger disclose the invention of claim 1, Larson further discloses wherein and the bridging fluid-carrying hole axially penetrates through the distal head (lumen 24, see Fig. 2 showing the lumen, which also accommodates the guidewire (see Paragraphs 77 and 89 and extends through the distal end of the device), and wherein the catheter has a soft distal tip (see Paragraphs 97-98 mentioning wherein the catheter can be made of a polymeric material or with Nitinol which is a soft material at normal temperatures)
	However, the combination of Larson and Berger do not expressly disclose wherein the distal end of the outer conduit is provided with a soft tapered head.
	However, in the same field of endeavor, namely multi-balloon catheters having an internal lumen passing therethrough, Don Michael teaches a balloon catheter (see Fig. 1) capable of use within a vasculature system (see Paragraph 16) wherein the catheter comprises a shape that having a tapered distal end (see Fig. 1, see also Paragraph 15) to help allow the catheter to traverse large obstructions (see Paragraph 15)
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the distal end of the elongated tubular member of Larson to include the tapered head as taught and suggested by Don Michael to, in this case, help allow the catheter to traverse large obstructions (see Don Michael Paragraph 15)
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Larson (US 2018/0161552 A1) in view of Berger (US 2013/0345628 A1) as applied to claim 1, further in view of Mantanus (US 2019/0290427 A1)
Regarding claim 4, the combination of Larson and Berger disclose all the limitations of the invention of claim 1.
	However, the combination does not expressly disclose wherein an outer surface of the outer conduit is provided with a hydrophobic silica gel coating.
	However, in the same field of endeavor, namely catheter tube devices having an internal lumen passing therethrough, Mantanus teaches a delivery catheter (catheter 12, see Fig. 1) having an outer sheath (proximal sheath 30b, see Fig. 1) wherein a hydrophobic silica gel is coated to the inner surface of a cylindrical section of a loading device to reduce surface friction between two contacting surfaces (see Paragraph 96) 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the surface of the elongated tubular member of Larson to be coated with a hydrophobic silicone base coating as taught and suggested by Mantanus to, in this case, reduce surface friction between two contacting surfaces (see Mantanus Paragraph 96) 
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's
disclosure. See the attached PTO-892 Notice of References Cited. Specifically, US 2020/0289800 A1 to
Rasmusson, US 2021/0220108 A1 to Zhadkevich, and  US 2016/0106436 A1 to Mukherjee all disclose surgical multi-balloon catheter devices having an inflation port with a plurality of openings on the catheter body.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITCHELL B HOAG whose telephone number is (571)272-0983. The examiner can normally be reached 7:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 5712724695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.B.H./Examiner, Art Unit 3771                                                                                                                                                                                                        
/SHAUN L DAVID/Primary Examiner, Art Unit 3771